Motion by appellants for a stay of the order appealed from, pending appeal, granted, on condition that appellants perfect the appeal *991and be ready to argue or submit it at the September Term, beginning September 6, 1961; appeal ordered on the calendar for said term. The record and briefs of the parties shall be served and filed as follows: The record and appellants’ brief on or before August 14, 1961; the respondent’s brief, on or before August 29, 1961; and appellant’s reply brief on or before September 5,1961. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.